Citation Nr: 0022631	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-04 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for varicose veins, 
right leg, either as directly related to active service or as 
secondary to the service-connected varicose veins, left leg.

2.  Entitlement to an increased evaluation for varicose 
veins, left leg, currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.  This appeal arises from a rating decision of the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was remanded in May 1999 for 
further development, including obtaining additional treatment 
records, medical evidence from the International Brotherhood 
of Electrical Workers (IBEW), and medical examination to 
determine (1) the nature and extent of the veteran's service-
connected varicose veins, left leg, and (2) the relationship, 
if any, between this disability and his diagnosed varicose 
veins, right leg.  Medical records were requested from the 
veteran's treating physician, to no avail.  Records were also 
requested of the IBEW, which responded that it based its 
disability determination upon records used by the Social 
Security Administration (SSA).  The record contains medical 
evidence from SSA and VA examination reports containing the 
requested opinions.  Hence, the Board finds that the RO has 
complied with the terms of the remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims for an increased 
evaluation for varicose veins, left leg, and for TDIU has 
been obtained by the originating agency.

2.  The veteran has not submitted competent medical evidence 
of a nexus, or link between his varicose veins, right leg, 
and either his active service or his service-connected 
varicose veins, left leg.

3.  Neither the old nor the new criteria governing the 
evaluation of varicose veins is more favorable to the 
veteran.

4.  The service-connected varicose veins, left leg, are 
manifested by extensive, marked and severe superficial 
varicosities, but with patent deep venous system and no 
evidence of deep valvular incompetency below the level of the 
superficial femoral vein, and no evidence of edema, stasis 
pigmentation, or ulceration.

5.  Service connection is in effect for varicose veins, left 
leg, 40 percent disabling; post-traumatic stress disorder 
(PTSD), 30 percent disabling; and the residuals of shell 
fragment wounds to the right ankle and left wrist, zero 
percent disabling.  The total combined disability evaluation 
is 60 percent disabling.

6.  The veteran worked as an electrician in the construction 
industry from 1947 to 1985.

7.  The veteran has a high school education, attended 
community college for four years to become an electrician, 
and attained journeyman status as an electrician; he has no 
other specialized training.

8.  The veteran's service-connected disabilities alone do not 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
varicose veins, right leg, either as directly related to 
service or as secondary to the service connected varicose 
veins, left leg, is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.310 (1999).

2.  The criteria for an evaluation greater than 40 percent 
for varicose veins, left leg, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.30, 4.104, Diagnostic Code 7120 (1995-1999).

3.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Varicose Veins, Right Leg

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); see also Morton v. West, 
12 Vet. App. 477 (1999), req. for en banc consideration 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is such that, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).

The veteran asserts his varicose veins, right leg, are the 
result of his active service.  Service medical records show 
he had a diagnosis of varicose veins upon his discharge from 
active service, in June 1946, but only in the left leg.  
Reports of medical examination at entrance to and discharge 
from active service reflect no findings or diagnoses 
concerning the veins in the veteran's right leg.  In 
addition, these records reveal no complaints of or treatment 
for varicose veins, bilaterally, during active service 
whatsoever.

Thereafter, there is no medical evidence of any complaints of 
or treatment for varicose veins until 1961 when VA 
examination detected varicose veins in the left leg.  
Varicose veins of the right leg are not diagnosed until 1985, 
when VA outpatient records show findings of tortuous saccular 
veins in the left and right leg.  The examiner then diagnosed 
lesser saphenous insufficiency in the right leg.

The veteran has argued, in the alternative, that his varicose 
veins, right leg, are the result of his service-connected 
varicose veins, left leg.  In support of this he has 
submitted the August 1996 statement of his physician, Dr. 
Sampognaro.  In pertinent part, Dr. Sampognaro states

Over the recent months, [the veteran] has 
been having worsening pain in his legs 
especially on the right side.  The 
worsening pain in his right leg could be 
related to the fact that this leg has 
received more use over recent years 
because of the condition of his left leg.

The Board notes that this opinion is insufficient to provide 
competent medical evidence of a nexus between the veteran's 
service-connected varicose veins, left leg, and his diagnosed 
varicose veins, right leg.  This is so because this statement 
is generalized and speculative.  Rather than state that the 
varicose veins in the veteran's right lower extremity are the 
result of the service-connected left leg disability, the 
physician stated the "worsening pain in his right leg could 
be related" to "the fact that this leg has received more 
use ... because of the condition of his left leg" (underline 
and italics added).  In this instance, the physician (1) 
identifies the right leg disability related to the left leg 
condition as "worsening pain" rather than varicose veins 
and (2) posits only a possible relationship, using the word 
"could."  This opinion thus cannot be probative.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise"); Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993). 

Moreover, the December 1999 VA examination report contains an 
opinion indicating that there is "no evidence to support the 
concept that unilateral varicosities will progressively 
result in contralateral varicosity development."  The 
examiner further indicated that there is no etiological 
relationship between the varicose veins in the veteran's left 
and right legs-either directly or as contemplated by Allen 
v. Brown, 7 Vet. App. 439 (1995).  For instance, the effort 
to compensate for the veteran's service-connected varicose 
veins, left leg, by using the right leg has, in the 
examiner's opinion, no impact on the development of varicose 
veins in the right leg:

There is no cause and effect relationship 
with respect to superficial varicosity 
development etiology and activity.  While 
clearly someone with superficial 
varicosities and/or saphenofemoral valve 
incompetency with perforator valvular 
incompetency will experience pain and 
swelling of the extremity with prolonged 
standing or activity in the upright 
position, the patient's occupation 
activity level, etc., has no cause and 
effect relationship with respect to the 
etiology of the varicosities.  

There are no other medical opinions or medical evidence of 
record that establishes that the veteran's varicose veins, 
right leg, are either directly related to his active service, 
or are secondarily related to his service-connected varicose 
veins, left leg.

The veteran avers that his varicose veins, right leg, are the 
result of his active service or, in the alternative, are the 
result of his service-connected varicose veins, left leg.  
Notwithstanding, the record contains no medical opinions, 
findings, or other evidence causally relating the veteran's 
varicose veins, right leg, to his active service or to his 
service-connected varicose veins, left leg.  Moreover, the 
Board notes that the first post-service medical evidence of 
diagnosed varicose veins, right leg, is in 1985-many years 
following his discharge from active service.

The veteran has offered his own assertions that his presently 
diagnosed varicose veins, right leg, are related to his 
active service or, in the alternative, to his service-
connected varicose veins, left leg.  However, the Board notes 
that the veteran's assertions are insufficient to satisfy the 
nexus requirement because it is not claimed or shown that he 
has the medical training or expertise to determine medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

As the veteran has not submitted competent medical evidence 
of a nexus between his varicose veins, right leg, and his 
period of active service or, in the alternative, between his 
varicose veins, right leg, and his service-connected varicose 
veins, left leg, his claim must be denied as not well 
grounded.  Epps, 126 F.3d at 1467-68.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.  38 U.S.C.A. 
§ 5103(a) (West 1991); see also Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  The veteran has not reported that any 
other pertinent evidence might be available.

II.  Increased Evaluation for Varicose Veins, Left Leg

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected varicose 
veins within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition has 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  The veteran has not alleged that 
any records of probative value that may be obtained, and 
which have not already been associated with his claims 
folder, are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A July 1961 rating decision granted 
service connection for varicose veins, left leg, evaluating 
the disability as 20 percent disabling, effective in May 
1961.  The evidence then of record included service medical 
records, which show that varicose veins in the left leg were 
first diagnosed at discharge, and a June 1961 VA examination 
report.  The June 1961 examination report noted complaints of 
heaviness and numbness in his left leg, with a feeling of 
weighted tiredness occurring mostly at work particularly 
after prolonged standing.  The examiner observed the long 
saphenous of the left leg was markedly dilated, tortuous, and 
sacculated from the groin to the ankle, and reported that 
very little presence of any signs of venous stasis or 
impairment of circulation could be found.  There were no 
signs of pigmentation, swelling, induration, eczematoid skin 
changes, or present or past ulcerations.  Trendelenburg's 
test was positive, with the vein remaining collapsed on the 
constrictor part of the test and with rapid filling from 
above down upon release, indicating that the communicating 
veins were not involved.  Deep circulation appeared normal, 
and there was no evidence of any old deep thrombophlebitis.  
Perthe's test was negative.  The examiner diagnosed varicose 
veins, left leg, involving the long saphenous from the thigh 
to the ankle, moderately severe, without signs of venous 
insufficiency, minimally symptomatic.

In May 1986, the RO increased this evaluation to 40 percent, 
effective in January 1985, pursuant to an April 1986 Board 
decision.  Pertinent evidence then of record included a June 
1985 VA examination report, which revealed subjective 
complaints of fatigue, tingling, and stiffness in the left 
leg upon walking or standing for any length of time.  The 
examiner observed multiple saccular bulging varicose veins on 
the left leg.  Trendelenburg's test reflected that the veins 
refilled in less than 10 seconds.  The examiner noted the 
veteran's foot was bluish, but found no stasis ulcers or 
hyperpigmentation in the left leg.  Pedal pulses were 
present, bilaterally.  The examiner noted that the veteran 
refused to wear elastic bandages on his leg, stating that 
they gave him an allergic reaction.  The report shows a 
diagnosis of severe varicose veins.  The 40 percent 
evaluation has been in effect to the present.

Service-connected disabilities are rated in accordance with a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  
38 C.F.R. § 4.10 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (1999).

During pendency of this appeal, the regulations governing the 
criteria for evaluating diseases of the arteries and veins 
were revised effective January 12, 1998.  See Fed. Reg. 
65207-65244 (1998).  Consistent with the decision in Marcoux 
v. Brown, 10 Vet. App. 3 (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, and if the Secretary 
has not enjoined retroactive application, Id. at 6, citing 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the version 
of the criteria for the circulatory system most favorable to 
the veteran must be applied. 

In the present case, the Board determines that neither the 
old nor the new criteria are more favorable to the veteran, 
as the veteran does not meet the criteria for a rating 
greater than 40 percent under either criteria.  Currently, 
the veteran's service connected varicose veins, left leg, are 
rated as 40 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7120, for varicose veins that are manifested 
by persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.

Under the criteria in effect after January 12, 1998, 
Diagnostic Code 7120 affords a 60 percent evaluation for 
varicose veins involving symptoms of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1999).  A note following the diagnostic code 
directs that the evaluations are for involvement of a single 
extremity.  Where more than one extremity is involved, each 
extremity is to be evaluated separately and combined under 
38 C.F.R. § 4.25 (1999) using the bilateral factor under 
38 C.F.R. § 4.26 (1999), if applicable.  The veteran is 
diagnosed with varicose veins in his right leg, but they are 
not service-connected.  Thus, the Board will not consider the 
non-service-connected disability in evaluating the service-
connected disability.  See 38 C.F.R. § 4.14.

Under the criteria for Diagnostic Code 7120 in effect prior 
to January 12, 1998, a 40 percent evaluation is afforded for 
unilateral, severe, varicose veins involving superficial 
veins above and below the knee with involvement of the long 
saphenous, ranging over two centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration; but no involvement of the deep circulation.  A 50 
percent evaluation is afforded for unilateral, pronounced, 
varicose veins manifested by findings required for severe 
varicose veins with the additional symptom of secondary 
involvement of the deep circulation as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1995-1998).  

The Board observes that the RO considered the veteran's claim 
under both the old and the new rating criteria during the 
course of the appeal.  Notice of the old criteria was given 
in a January 1997 rating decision, and notice of the new 
criteria was given in the April 1998 statement of the case. 

The veteran has appealed the 40 percent evaluation assigned 
his varicose veins, left leg, and argues that a higher rating 
is warranted therefor.  In December 1998, he testified before 
the undersigned member of the Board that he experiences 
swelling, edema, stiffness, hardening and knotting of the 
skin, and pain in his left leg because of his varicose veins.  
He further stated that he cannot wear prescribed hose because 
they are difficult to put on and cause him to break out in a 
rash.  He also testified that he had to stop working because 
of the pain in his leg.  In addition, the veteran has 
submitted medical statements and a statement from his union 
local business manager attesting to the negative impact his 
varicose veins, left leg, have had on his employability.  
However, after review of the record, the Board finds that the 
required manifestations for a rating greater than 40 percent 
are not present. 

Of record are private outpatient treatment records dated from 
October 1991 to July 1996; an April 1986 disability 
determination and supporting documents procured from SSA; and 
VA examination reports dated in June 1996, January 1998, 
August 1999, and December 1999.  Outpatient records detail 
complaints of pain due to varicose veins, mostly in the right 
leg.  The examiner found prominent varicosities bilaterally, 
but no edema.  The records show the veteran was referred to a 
vascular surgeon in May 1996.  A May 1996 letter from C. Clay 
Craighead, M.D., Board Certified in General Vascular Surgery, 
is of record and reflects findings of distended varicosities 
without skin changes necessitating surgery.  There was no 
evidence of any superficial phlebitis or deep venous 
thrombosis.  The physician stated he would perform vein 
stripping only if symptoms of pain were disabling, and 
instead recommended compression stocks.  Records from SSA 
reveal findings of varicose veins, extensive and severe, with 
stasis pigmentation in the feet, and bilateral 1+ pretibial 
and ankle edema, but without ulcers.  The VA examination 
reports show findings, in June 1996, of dilated saccula, 
tortuous veins on the left medial leg with pigmented engorged 
veins on the left medial ankle.  Trendelenburg's test results 
show greater femoral valve and communicating incompetency.  
There was numbness in the left leg but no cardiac involvement 
and no ulceration.  The examiner diagnosed left great 
saphenous vein valve and communicating vein incompetency.  In 
January 1998, the examiner noted multiple, extremely large 
varicosities throughout the left leg without tenderness, 
edema, or ulcerations.  Pedal pulse was present.  The 
examiner diagnosed varicose veins.  The August and December 
1999 reports, furnished by the same examiner, reflect 
observations of extensive, marked, severe superficial 
varicosities involving the left lower extremity with 
significant, severe, valvular incompetency attributed to 
superficial varicosities and incompetent saphenofemoral valve 
junction with slight decrease in muscle tone function and 
moderate elevation of ambulatory venous pressures and 
probable involvement of multiple perforators with minimal to 
moderate varicosities in the contralateral extremities.  The 
examiner specifically noted that the lower extremity venous 
duplex evaluation demonstrated minimal deep valvular 
incompetence, hence the majority of valvular incompetency was 
found to be due to superficial varicosities.  The deep venous 
system remained patent, without evidence of deep valvular 
incompetency below the level of the superficial femoral vein 
bilaterally.  Valsalva maneuver demonstrated no significant 
reversal of flow in the deep venous system below the level of 
the proximal popliteal vein.  The reports reveal no evidence 
of edema, stasis pigmentation, or ulceration; and the 
examiner noted that the veteran, unable to use external 
support garments due to dermatologic reaction, also refused 
appropriate surgical intervention. 

Also of record are numerous statements by the veteran's 
treating physician, Joseph Sampognaro, III, M.D.  In 
aggregate, these statements establish that the veteran has 
severe, prominent, and distended varicosities in his left 
lower extremity.  The physician further remarked that this 
disability is manifested by swelling and worsening pain, and 
that it impairs the veteran's ability to stand, walk, or 
climb.

Also of record is an August 1995 statement by the business 
manager of the local electrical union of which the veteran 
was a member, which contains observations of the difficulty 
the veteran experienced in performing his assigned duties due 
to his service-connected left leg disability.  It includes 
the remark that it was "impossible for [the veteran] to 
continue working in the electrical construction industry 
because of the limitations caused as a result of the varicose 
vein condition."

After consideration of the evidence, the Board finds that the 
veteran's service-connected varicose veins, left leg, do not 
exhibit the symptomatology required for a rating greater than 
40 percent under either the old or the new criteria.  
Specifically, the medical evidence simply does not establish 
that the veteran's varicose veins of the left leg involve 
deep circulation and are manifested by ulceration, as 
required under the old criteria, or that they are manifested 
by persistent edema or subcutaneous induration, and 
persistent ulceration, as required by the new criteria. 

III.  TDIU

VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need to discuss whether the standard delineated 
in the controlling regulations was an "objective" one based 
on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  The 
Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

Service connection is currently in effect for varicose veins, 
left leg, evaluated as 40 percent disabling; PTSD, evaluated 
as 30 percent disabling; and the residuals of shell fragment 
wounds to the right ankle and left wrist, evaluated as zero 
percent disabling.  The veteran has been rated at a combined 
60 percent disability evaluation from April 30, 1999.  The 
veteran's current disability rating does not, therefore, meet 
the percentage requirements of 38 C.F.R. § 4.16 (1999).

The evidence of record indicates that the veteran obtained a 
high school diploma and then underwent electrical training at 
a community college for four years.  He attained journeyman 
status as an electrician, and was employed as an electrician 
from 1947 to 1985.  He has no other specialized training.  He 
testified and submitted documents averring that he was forced 
to retire due to his service-connected varicose veins, left 
leg.  However, upon further questioning during his December 
1998 hearing, he testified that no physician told him that he 
had to stop working.  He just felt, when his legs started 
hurting and when going up steps and climbing ladders caused 
swelling and cramping in his legs, that "it was time to give 
it up".  He stated he applied for disability benefits from 
SSA, which were granted, and on the basis of the finding of 
disability from SSA, he obtained disability retirement from 
the union.  Moreover, his SSA claim shows that he applied for 
disability benefits on the basis of other, nonservice-
connected disabilities-his right leg condition, a left arm 
condition, hernia, and a recurring kidney condition which 
required hospitalization-as well as his service-connected 
left leg condition and PTSD, then described as a nervous 
condition.

The record shows that he was found disabled and awarded 
disability benefits by SSA in April 1986, effective in 
October 1985.  However, the medical evidence SSA used in 
arriving at its decision establishes that the veteran was 
found disabled due to peripheral vascular disease, primarily, 
and peptic ulcer disease, secondarily.  While the veteran is 
service-connected for varicose veins, left leg, he is not 
service-connected for peripheral vascular disease.  Nor is he 
service connected for peptic ulcer disease.  Other documents, 
including a residual functional capacity assessment, show 
that the veteran is diagnosed with and disabled as a result 
of varicose veins of the both lower extremities-not only the 
left leg-partial ankylosis of the left elbow, 
gastroesophageal reflux disease, and mild hypertension.  Of 
these, only the varicose veins in the left lower extremity 
are service-connected.

In support of his claim for entitlement to a total disability 
rating, the veteran submitted numerous statements by his 
physician, Dr. Sampognaro.  In aggregate, these statements 
describe the veteran's varicosities in both lower extremities 
as severe, and notes that these disabilities render him 
unemployable, and unemployable in occupations that require 
standing, walking, or climbing.  Also of record is a 
September 1985 statement of a registered nurse, who indicates 
that the veteran's varicose veins render him unable to stand 
on his left leg for any length of time without pain, 
cramping, and greater bulging of the veins.  Finally, the 
veteran has submitted the statements by the business manager 
of the local electrical union, of which the veteran was a 
member.  This individual is ultimately responsible for 
staffing the requests for electricians that come to the 
hiring hall.  His statement in September 1985, was that the 
veteran had to be selective as to the jobs he accepted, and 
that he was likely to suffer early lay-offs as a result of 
his varicose vein condition.  In August 1995, this individual 
stated that the veteran's varicose vein condition made it 
"impossible for him to continue working in the electrical 
construction industry."  Other lay statements of record 
express observations of the veteran's difficulties on the job 
arising from his left leg disability.

The Board notes that Dr. Sampognaro does not differentiate 
between the veteran's service-connected left leg disability 
and his nonservice-connected right leg disability in finding 
that the varicose veins render him unemployable.  Also, the 
statements by the registered nurse, the business manager, and 
the veteran's lay witnesses discuss only his inability to 
remain employed in the electrical construction industry.

Also of record is a January 1998 VA examination report which 
contains the following medical expert opinion that the 
veteran is precluded from doing most jobs by a combination of 
service-connected and nonservice-connected disabilities, 
rather than by his service-connected disabilities alone:

The patient's large varicosities of his 
left leg would make it difficult for him 
to do any work that requires standing.  
The patient's chest x-ray could also 
affect his work ability if this turns out 
to be cancer ... However between the 
patient's age, varicose veins, prior 
colon surgery, hiatal hernia, ventral 
hernia the patient would not be able to 
do most jobs. 

Of note is that the examiner indicates that the service-
connected varicose veins, left leg, would only prevent the 
veteran from performing a job that required standing.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required frequent 
treatment, nor has he required hospitalization, for his 
service-connected disabilities.  As noted above, he testified 
in December 1998 that he stopped working secondary to his 
service-connected left leg disability.  Buttressing this 
assertion are certain statements of record, including those 
proffered by Dr. Sampognaro, the local union business 
manager, a registered nurse, and others.  Nonetheless, as 
also discussed above, Dr. Sampognaro's statements do not 
distinguish between the service-connected left leg disability 
and the nonservice-connected right leg disability in 
determining that the veteran's varicose veins render him 
unemployable.  Moreover, the other statements only attest to 
the veteran's difficulty in maintaining employment in the 
electrical construction industry.  Furthermore, the January 
1998 VA examination report does not preclude all employment.  
Rather, the examiner opines that the service-connected left 
leg disability makes it difficult for the veteran to perform 
employment that requires standing.  The examiner then states 
that it is a combination of the veteran's disabilities-the 
nonservice-connected potential lung disability, right leg 
varicose veins, prior colon surgery, hiatal hernia, and 
ventral hernia, as well as the service-connected left leg 
varicose veins- and his age - which cannot be considered in 
awarding a TDIU rating -- that preclude the veteran from 
being able to do most jobs.  Finally, records obtained from 
SSA show that the veteran was found disabled due to 
peripheral vascular disease and peptic ulcer disease, for 
which the veteran is not service connected.  And the residual 
functional capacity assessment and disability evaluation 
study identify other nonservice-connected disabilities as 
causing impairment: partial ankylosis of the left elbow, 
which the veteran reported was the result of a work-related 
injury; varicose veins of the right lower extremity; 
gastroesophageal reflux disease; and mild hypertension.  
Hence, the evidence cannot establish that the service-
connected varicose veins, left leg, alone, interfere markedly 
with his employment so as to make application of the 
schedular criteria impractical.  As a whole, the evidence 
does not show that the impairment resulting solely from his 
varicose veins left leg, alone, warrant extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from the 
service-connected varicose veins, left leg, are adequately 
compensated by the 40 percent evaluation assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1999) is not warranted.

It is apparent from the record that the veteran has a number 
of disorders which, in combination, are considerably 
disabling.  However, the record contains no other medical 
evidence which supports a finding that his service-connected 
varicose veins, left leg, PTSD, and residuals of shell 
fragment wounds in the left wrist and right ankle, standing 
alone, are so severe as to render him unable to secure and 
follow a substantially gainful occupation.  The veteran's 
current combined disability evaluation of 60 percent 
contemplates significant industrial impairment resulting from 
his service connected disabilities.  However, the record 
contains no evidence that such disabilities result in 
impairment of his intellectual functioning or would, by 
itself, prevent him from engaging in sedentary employment, as 
alluded to in the January 1998 VA examination report and 
other medical evidence of record.

The record does not reflect any unusual circumstances that 
place the veteran in a different position than other veterans 
with the same disability rating.  Accordingly, the Board 
concludes that he is not entitled to a total rating for 
compensation based on unemployability pursuant to either 
38 C.F.R. § 4.16 or 38 C.F.R. § 3.321(b) (1999).


ORDER

A rating greater than 40 percent for varicose veins, left 
leg, is denied.

Service connection for varicose veins, right leg, either as 
directly related to active service or as secondary to the 
service-connected varicose veins, left leg, is denied.

A total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

